PER CURIAM.
This is an appeal of a trial court order granting plaintiffs motion for a new trial on estate damages in a wrongful death action. The verdict returned by the jury in favor of the estate is not such as to “shock the conscience of the court.” See Wackenhut Corp. v. Canty, 359 So.2d 430 (Fla.1978); Seaboard Coast Line R.R. Co. v. Burdi, 427 So.2d 1048 (Fla. 3d DCA), review denied, 431 So.2d 988 (Fla.1983). Accordingly, the verdict returned by the jury in favor of the estate must be reinstated.
In addition, pursuant to Wells v. Tallahassee Memorial Medical Center, Inc., 659 So.2d 249 (Fla.1995), the appellant is entitled to a set-off for the settlement amounts that the appellee has received from the other defendants. Accordingly, the case is remanded to the trial court for the entry of such orders as may be necessary and appropriate to comply therewith. In all other *904respects, the judgment of the trial court is affirmed.
Reversed in part, affirmed in part.